                        IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA

               v.

CERTAIN PERSONS                                      UNDER SEAL

                                            ORDER

               ANDNOW,this-Z,'1,yof                   1-11.J~019,upon

consideration of the Government's motion, and after balancing the public right of access to court

documents with ensuring the confidentiality of an.ongoing criminal investigation, it is hereby

                                         ORDERED

that the within motion and accompanying criminal complaint and arrest warrant are impounded

until further order of this Court. The Clerk of Court is directed to make no public docket entry of

the sealed documents and motion and order to seal, and to provide copies of all sealed documents

only to Michael J. Rinaldi, Assistant United States Attorney.


                                             BY THE COURT:




                                             HONORABLE TIMOTHY R.
                                                                         VZ:J2
                                                                          ~~
                                             United States Magistrate Judge
                        IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PE1''NSYL VANIA



UNITED STATES OF AMERICA

               V.                                    NO.

CERTAIN PERSONS                                      UNDER SEAL


                         GOVERNMENT'S MOTION TO IMPOUND

               The United States of America, by and through its attorneys, William M.

McSwain, United States Attorney in and for the Eastern District of Pennsylvania, and Michael J.

Rinaldi, Assistant United States Attorney for the District, moves to impound the within

documents and related docket entries, and in support of its Motion states as follows:

               I.     The within Motion is a document which, if made public, would jeopardize

the government's interest in not jeopardizing an ongoing criminal investigation.

               2.     Although the public has a common law right of access to judicial

proceedings and papers, matters relating to not jeopardizing an ongoing criminal investigation

are traditionally conducted ex parte and in camera, with deference to the government's

determination that investigative matters should be sealed.

               3.     Accordingly, balancing the public's right of access to judicial documents

with the government's interest in not jeopardizing an ongoing criminal investigation, the

government respectfully requests that the government's Motion be GRANTED. The government

further requests that the Clerk of Court be directed to make no public docket entry of the sealed
documents and motion and order to seal, and to provide copies of all sealed documents only to

Michael J. Rinaldi, Assistant Cnited States Attorney.

                                             Respectfully submitted,

                                             WILLIAM M. MCSWAIN
                                             United States Attorney


                                                        ...
Dated: March 26, 2019.
                                            ~~
                                             Deputy Chief, Economic Crimes
                                             Assistant United States Attorney
